Title: To Alexander Hamilton from Tench Coxe, [23 January 1789]
From: Coxe, Tench
To: Hamilton, Alexander


[January 23, 1789]
Dear Sir
Our city are about applying to the legislature for an incorporation, and among other lights have availed themselves of the corporation act of your city. As experience points out many defects, wch. do not at first strike the observation, you will very much oblige me by noting such things as you would advise us to avoid. If there are any matters which have been omitted, or if there are any clauses in the act of extraordinary Value I would wish your notes to extend to them. These notes maybe brief, and will be in time, if your engagements permit you to make them by the 28th or 30th. instant.
I am, Sir, very respectfully Yr. mo. obedt. h. Servt.

Tench Coxe
23d. January 89
Alexr. Hamilton Esqr.

